DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The independent claims recite “the speed controller does not include any internal sensors, and does not communicate any sensor data” but said limitation is not supported in the original disclosure. Foremost, the Paragraph [0042] in the original disclosure discloses the speed controller converting the source voltage to the three-phase chopped DC square waveform. However, the source voltage must first be detected prior to conversion, which means that the speed controller inherently must have internal voltage sensor for said detection. As such, the original disclosure discloses a speed controller with an internal sensor, contrary to what is claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          The claim recites “wherein the speed controller does not include any internal sensors and does not communicate any sensor data,” but then inconsistently recites that “a health/performance monitoring system…. configured to receive measurements of current and voltage supplied from the speed controller to the electric motor…” (where the measurements of current and voltage are types of the sensor data). In other words, it is not clear if the speed controller is communicating any sensor data or not.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.       Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two-step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 as a representative example, we recognize that the limitation “determine at least one of an efficiency of operation and health of the electric drive system by at least comparing output mechanical energy of the electric motor to input electrical energy of the electric motor,” is an abstract idea, as it involves a combination of mental process and usage of mathematical concept. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, the claims additionally recite the limitations “a speed controller configured to operatively couple a power source to an electric motor, a plurality of sensors to measure performance metrics associated with the power source, the speed controller and the electric motor, wherein the speed controller does not include any internal sensors and does not communicate any sensor data, and a health/performance monitoring system comprising a processor and a data storage device, wherein the health/performance monitoring system is configured to receive measurements of current and voltage supplied from the power source and measurements of current and voltage supplied from the speed controller to the electric motor, wherein the measurements are received by the health/performance monitoring system without passing through the speed controller’, but said limitations are directed to insignificant data collection activity, recited at high level of generality, associated with generic electric drive system, and recitation of general purpose computer and associated component. Note importantly that these measurements and performance metrics are not necessarily used in the determination of the claimed efficiency (For claim 19, only the speed measurements are used in the determination of efficiency). Furthermore, the claim additionally recite  “output of each electric motor is controlled based on at least one of the efficiency of operation and health of each electric drive system to control the electric drive system,” but said limitation is directed to applying the abstract idea in a broad manner recited at high level of generality without “particular end use.” In other words, there is no detail as to how the electric drive system is controlled. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite the limitations “a speed controller configured to operatively couple a power source to an electric motor, a plurality of sensors to measure performance metrics associated with the power source, the speed controller and the electric motor, wherein the speed controller does not include any internal sensors and does not communicate any sensor data, and a health/performance monitoring system comprising a processor and a data storage device, wherein the health/performance monitoring system is configured to receive measurements of current and voltage supplied from the power source and measurements of current and voltage supplied from the speed controller to the electric motor, wherein the measurements are received by the health/performance monitoring system without passing through the speed controller’, but said limitations are directed to data collection activity, recited at high level of generality, associated with generic electric drive system, and recitation of general purpose computer and associated component that are well-understood, routine and conventional. Furthermore, the claim additionally recite the limitation “output of each electric motor is controlled based on at least one of the efficiency of operation and health of each electric drive to control operation of the electric drive system to control operation of the electric drive system,” but said limitations are directed to applying the abstract idea in a broad manner recited at high level of generality without “particular end use” which therefore would not be considered significantly more to transform the claimed invention to patent-eligible application (see Univ of Utah Research Found. vs Ambry Genetics Corp, F774 F.3d 755, 113 USPQ2d 1241 (2014), Id., at 1245) and Gottschalk vs Benson, 409 US 63, 175 USPQ 673 (1972), Id., at 674)). As such, the additional elements do not amount to significantly more than the abstract idea. Similar rejections are made for other independent and dependent claims.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims 1-20 are ineligible under the 35 USC 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sorton et al., US-PGPUB 2018/0307231 (hereinafter Sorton) in views of Vian et al., US-PGPUB 2010/0121587 (hereinafter Vian) and Lelkes, US-PGPUB 2005/0141887 (hereinafter Lelkes)

           Regarding Claim 1. Sorton discloses a performance monitoring system for an electric drive system (Abstract), comprising:

a speed controller configured to operatively couple a power source to an electric
motor (Fig. 1, 102’s, speed controls to each UAV motor; Paragraph [0012], at least three electronic speed controls; Paragraph [0029]);
a plurality of sensors to measure performance metrics associated with the power source (Paragraph [0008], primary inputs to ESC are battery power; Fig. 3, 106, battery), the speed controller and the electric motor (Fig. 1, 106, sensors; Paragraph [0032]), wherein the speed controller does not include any internal sensors and does not communicate any sensor data (Note: the claim recite the “performance metrics associated with components (power source, the speed controller and the electric motor),” rather than “performance metrics of the said components”. This means that the performance metrics just have to be associated in any way to the said components, and not necessarily directly that of said component, and as such, would not necessarily require internal speed controller sensors. Furthermore, the performance metrics are not even used in the determining of the efficiency of operation. Having said that, (Paragraph [0034] discloses sensors internal as well as external to the speed controller. Based on Sorton, it would have been obvious to one of ordinary skill in the to detect faults in the UAV without the speed controller’s internal sensors (and obviously would not communicate any sensor data accordingly) since it will result in reduced complexity and cost in not employing said sensors internally, as well as simplified UAV fault calculations thereafter. 

a health/performance monitoring system comprising a processor and a data storage device (Fig. 3, 108), wherein the health/performance monitoring system is configured to receive measurements of the voltage supplied from the power source, current internal to the electronic speed control, measurements of the current and voltage supplied from the speed controller to the electric motor (Paragraphs [0007]; Fig. 3, 106, battery sensor; Paragraphs [0029]; Paragraph [0032]), wherein the measurements are received by the health/performance monitoring system without passing through the speed controller or without being received from sensors internal to the speed controller (Paragraph [0032] and Figure 1 lists the non-limiting examples of sensors that are used in one embodiment, but usage of any of those said sensors are optional. As such, it would have been obvious to receive the measurements without passing through the speed controller or without being received from sensors internal to the speed controller depending on the designer’s criteria and choice.)

wherein the health/performance monitoring system is configured to determine at least one of an efficiency of operation and health of the electric drive system (Figs. 4 and 5; Paragraph [0072]-[0078], efficiency with the given percentage of accuracies) (Paragraph [0009]) detect faults and predict failures and 2) predict system life cycle and degradation; Paragraph [0031], calculated health; Paragraph [0035]-[0036], predict failures; Paragraph [0041], predict system life-cycle and estimate degradation of performance; Paragraph [0045], efficiently detect and predict with high degree of accuracy)

Sorton does not explicitly disclose the health/performance monitoring system is configured to receive measurements of the current and voltage supplied from the power source, and the health/performance monitoring system configured to determine at least one of an efficiency of operation and health of the electric drive system by at least comparing output mechanical energy of the electric motor to input electrical energy of the electric motor to control operation of the electric drive system.

Vian discloses health/performance monitoring system is configured to receive measurements of the current and voltage supplied from the power source (Paragraph [0086]. BMU; Paragraph [0090], Paragraph [0006], determining the remaining battery life based on voltage and current; Paragraph [0026]; Abstract; Paragraphs [0003]-[0006]; Paragraph [0027], for UAV)

Lelkes discloses determining the efficiency of the motor by comparing output mechanical energy or work using the speed measurements and input electrical energy or power, and wherein an output of the each electric motor is controlled based on at least one of the efficiency of operation and health of each electric drive system (Paragraphs [0004]; [0002]-[0003])

          At the time of the invention filed, it would have been obvious to a person ordinary skill in the art to use the teaching of Lelkes and VIan in Sorton and have the health/performance monitoring system configured to receive measurements of the current and voltage supplied from the power source, and determine at least one of an efficiency of operation and health of the electric drive system by at least comparing output mechanical energy of the electric motor to input electrical energy of the electric motor to control operation of the electric drive system efficiently 

           Regarding Claim 2. Sorton discloses a sensor external to the speed controller for measuring current and voltage supplied from the power source (Paragraph [0032], battery voltage, current; optional usage of sensors based on designer’s criteria and choice as discussed above); a sensor external to the speed controller for measuring current and voltage supplied from the speed controller to the electric motor (Paragraph [0007], power delivered to each motor, current and voltage; optional usage of sensors based on designer’s criteria and choice as discussed above), and a sensor for measuring speed of the electric motor (Paragraph [0032], RPM).

           Regarding Claim 3. Sorton discloses the health/performance monitoring system is configured to receive measurements of the speed of the electric motor, wherein the health/performance monitoring system or the processor is configured to determine at least one of the efficiency of operation and the health of the electric drive system using the current and voltage measurements and speed measurements (Paragraph [0009]-[0013])

           Regarding Claim 4. Sorton discloses a sensor for measuring temperature associated with the electric motor, and a sensor for measuring vibrations associated with the electric motor (Paragraph [0032], motor temperature, and vibration)

           Regarding Claim 5. Sorton discloses the health/performance monitoring system is configured to receive measurements of the current and voltage supplied from the power source, measurements of the current and voltage supplied from the speed controller to the electric motor, measurements of the speed of the electric motor, and measurements of the temperature and vibrations associated with the electric motor, wherein the measurements are received by the health/performance monitoring system without passing through the speed controller or without being received from sensors internal to the speed controller (Paragraph [0032] and Figure 1 lists the non-limiting examples of sensors that are used in one embodiment, but usage of any of those said sensors are optional. As such, it would have been obvious to receive the measurements without passing through the speed controller or without being received from sensors internal to the speed controller depending on the designer’s criteria and choice.), wherein the health/performance monitoring system or processor is configured to determine the efficiency of operation and the health of the electric drive system using the current and voltage measurements, speed measurements and the temperature and vibration measurements associated with the electric motor (Paragraph [0009]-[0013])

           Regarding Claim 6. Sorton discloses logging power and efficiency data associated with the electric motor and/or the electric drive system, logging temperature data associated with the electric motor, logging vibration data associated with the electric motor (Paragraph [0012]; Fig. 3, data storage; Figs. 4-5), and performing a predetermined action in response to any of the data exceeding a preset limit (Paragraph [0037], comparison to the baseline; Paragraph [0039], alert)

           Regarding Claim 7. Sorton discloses the predetermined action comprises at least one of: generating an alert message, transmitting a message comprising a recommended course of action, and switching from using the electric motor or electric drive system to a redundant motor or system (Paragraphs [0036]-[0037])

           Regarding Claim 9. Sorton discloses the health/performance monitoring system comprises a micropower meter, the micropower meter comprising an analog front end configured to receive the performance metrics measurements from each of the plurality of sensors, wherein the performance metrics measurements comprises the measurement of current and voltage supplied from the power source, the measurements of current and voltage supplied from the speed controller to the electric motor, measurements of speed of the electric motor, and measurements of temperature and vibrations associated with the electric motor (Please see the updated rejection above in Claim 1), wherein the measurements are received by the micropower meter  without passing through the speed controller or without being received from sensors internal to the speed controller (Paragraph [0032] and Figure 1 lists the non-limiting examples of sensors that are used in one embodiment, but usage of any of those said sensors are optional. As such, it would have been obvious to receive the measurements without passing through the speed controller or without being received from sensors internal to the speed controller depending on the designer’s criteria and choice.)

           Regarding Claim 10. Sorton discloses the analog front end comprises a plurality of programmable analog blocks that are programmable to receive different types of measurement signals (Figs. 2-3)

           Regarding Claim 11. Sorton discloses the speed controller provides three-phase electrical power to the electric motor via three-phase electrical conductors connected between the speed controller and the electric motor (Paragraph [0005]), and wherein the sensor for measuring the voltage and current supplied by the speed controller comprises a separate voltage and current measurement sensor coupled to each phase of the three-phase electrical conductors (Fig. 1)

           Regarding Claim 15. Sorton discloses the performance monitoring system is onboard a vehicle (Abstract, UAV), and the vehicle comprises a vehicle controller, wherein the vehicle controller comprises the health/performance monitoring system (Figs. 1-3), the vehicle controller being configured to perform a set of functions comprising: providing throttle control signals to the speed controller (Paragraph [0005], Paragraph [0032]; Paragraph [0052]), logging power and efficiency data associated with the electric motor and/or the electric drive system, logging health data associated with the electric motor and/or electric drive system (Paragraph [0012]; Fig. 3, data storage; Figs. 4-5), and performing a predetermined action in response to any of the data exceeding a preset limit (Paragraph [0037], comparison to the baseline; Paragraph [0039], alert)

           Regarding Claim 16. Sorton discloses the vehicle is an aerial vehicle or a spacecraft (Abstract, UAV)

           Regarding Claim 17. Sorton discloses the performance monitoring system is onboard an aerial vehicle, the aerial vehicle comprising a plurality of electric drives systems, each electric drive system comprising an electric motor, and a speed controller associated with each electric motor, wherein the plurality of sensors comprise a sensor associated with each electric motor and a sensor associated with each speed controller to measure the performance metrics associated with each motor and each speed controller and wherein an output of each electric motor is controlled based on the efficiency of operation and health of each electric drive system (Fig. 1; Paragraphs [0009]-[0013])

           Regarding Claim 18. Sorton discloses a performance monitoring system for an electric drive system, comprising: an electric motor, a speed controller that controls the speed of the electric motor; a power source that provides electrical power for driving the electric motor; a sensor for measuring one or more performance metrics associated with the electric motor, another sensor for measuring one or more performance metrics associated with the speed controller, wherein the speed controller does not include any internal sensors and without communicating any sensor data (Note: the claim recite the “performance metrics associated with components (power source, the speed controller and the electric motor),” rather than “performance metrics of the said components”. This means that the performance metrics just have to be associated in any way to the said components, and not necessarily directly that of said component, and as such, would not necessarily require internal speed controller sensors. Furthermore, the performance metrics are not even used in the determining of the efficiency of operation. Having said that, (Paragraph [0034] discloses sensors internal as well as external to the speed controller. Based on Sorton, it would have been obvious to one of ordinary skill in the to detect faults in the UAV without the speed controller’s internal sensors (and obviously would not communicate any sensor data accordingly) since it will result in reduced complexity and cost in not employing said sensors internally, as well as simplified UAV fault calculations thereafter), and a health/performance monitoring system comprising a processor and a data storage device, the health/performance monitoring system being configured to receive measurements of current and voltage supplied from the power source, measurements of current and voltage supplied from the speed controller to the electric motor, and measurements of the speed of the electric motor, wherein the measurements are received by the health/performance monitoring system without passing through the speed controller (Paragraph [0032] and Figure 1 lists the non-limiting examples of sensors that are used in one embodiment, but usage of any of those said sensors are optional. As such, it would have been obvious to receive the measurements without passing through the speed controller or without being received from sensors internal to the speed controller depending on the designer’s criteria and choice.), wherein the health/performance monitoring system is further configured to determine an efficiency of operation and health of the electric drive system using the current and voltage measurements and speed measurements of the electric motor (See Claims 1-3, etc. above)

Sorton does not explicitly disclose the health/performance monitoring system is configured to receive measurements of the current and voltage supplied from the power source, and the health/performance monitoring system configured to determine at least one of an efficiency of operation and health of the electric drive system by at least comparing output mechanical energy of the electric motor to input electrical energy of the electric motor to control operation of the electric drive system.

Vian discloses health/performance monitoring system is configured to receive measurements of the current and voltage supplied from the power source (Paragraph [0086]. BMU; Paragraph [0090], Paragraph [0006], determining the remaining battery life based on voltage and current; Paragraph [0026]; Abstract; Paragraphs [0003]-[0006]; Paragraph [0027], for UAV)

Lelkes discloses determining the efficiency of the motor by comparing output mechanical energy or work using the speed measurements and input electrical energy or power, and wherein an output of the each electric motor is controlled based on at least one of the efficiency of operation and health of each electric drive system (Paragraph [0004])

          At the time of the invention filed, it would have been obvious to a person ordinary skill in the art to use the teaching of Lelkes and VIan in Sorton and have the health/performance monitoring system configured to receive measurements of the current and voltage supplied from the power source, and determine at least one of an efficiency of operation and health of the electric drive system by at least comparing output mechanical energy of the electric motor to input electrical energy of the electric motor, to control operation of the electric drive system efficiently.

           Regarding Claim 19. Sorton discloses performance monitoring system for a multi-motor aerial vehicle, comprising: a plurality of electric drive systems mounted to the multi-motor aerial vehicle, each electric drive system comprising an electric motor and a speed controller, a power source provides electrical power for driving each electric motor, wherein each speed controller operatively couples the power source to an associated electric motor, a plurality of sensors for measuring performance metrics associated with the power source, each speed controller and each of the electric motors, wherein the speed controller does not include any internal sensors and does not communicate any sensor data (Note: the claim recite the “performance metrics associated with components (power source, the speed controller and the electric motor),” rather than “performance metrics of the said components”. This means that the performance metrics just have to be associated in any way to the said components, and not necessarily directly that of said component, and as such, would not necessarily require internal speed controller sensors. Furthermore, the performance metrics are not even used in the determining of the efficiency of operation. Having said that, (Paragraph [0034] discloses sensors internal as well as external to the speed controller. Based on Sorton, it would have been obvious to one of ordinary skill in the to detect faults in the UAV without the speed controller’s internal sensors since (and obviously would not communicate any sensor data accordingly) it will result in reduced complexity and cost in not employing said sensors internally, as well as simplified UAV fault calculations thereafter) and a health/performance monitoring system comprising a processor and a data storage device, the health/performance monitoring system being configured to receive measurements of current and voltage supplied from the power source, measurements of current and voltage supplied from each speed controller to the associated electric motor, and measurements of speed of each electric motor, wherein the measurements are received by the health/performance monitoring system without passing through the speed controller or without being received from sensors internal to the speed controller (Paragraph [0032] and Figure 1 lists the non-limiting examples of sensors that are used in one embodiment, but usage of any of those said sensors are optional. As such, it would have been obvious to receive the measurements without passing through the speed controller or without being received from sensors internal to the speed controller depending on the designer’s criteria and choice.), wherein the health/performance monitoring system is further configured to determine an efficiency of operation and health of each electric drive system using the current and voltage measurements and speed measurements of each electric motor, and wherein an output of each electric motor is controlled based on the efficiency of operation and health of each electric drive system (see Claims 1-3 and 16-17, etc. above)

Sorton does not explicitly disclose the health/performance monitoring system is configured to receive measurements of the current and voltage supplied from the power source, and the health/performance monitoring system configured to determine at least one of an efficiency of operation and health of the electric drive system by at least comparing output mechanical energy of the electric motor to input electrical energy of the electric motor to control operation of the electric drive system.

Vian discloses health/performance monitoring system is configured to receive measurements of the current and voltage supplied from the power source (Paragraph [0086]. BMU; Paragraph [0090], Paragraph [0006], determining the remaining battery life based on voltage and current; Paragraph [0026]; Abstract; Paragraphs [0003]-[0006]; Paragraph [0027], for UAV)

Lelkes discloses determining the efficiency of the motor by comparing output mechanical energy or work using the speed measurements and input electrical energy or power, and wherein an output of the each electric motor is controlled based on at least one of the efficiency of operation and health of each electric drive system (Paragraph [0004])

          At the time of the invention filed, it would have been obvious to a person ordinary skill in the art to use the teaching of Lelkes and VIan in Sorton and have the health/performance monitoring system configured to receive measurements of the current and voltage supplied from the power source, and determine at least one of an efficiency of operation and health of the electric drive system by at least comparing output mechanical energy of the electric motor to input electrical energy of the electric motor to control operation of the electric drive system efficiently.

           Regarding Claim 20. Sorton discloses monitoring an electric drive system, comprising: receiving current and voltage measurements of electrical power supplied to a speed controller by a power source, receiving current and voltage measurements of electrical power driving an electric motor, wherein the measurements are received by the health/performance monitoring system without passing through the speed controller or without being received from sensors internal to the speed controller (Paragraph [0032] and Figure 1 lists the non-limiting examples of sensors that are used in one embodiment, but usage of any of those said sensors are optional. As such, it would have been obvious to receive the measurements without being received from sensors internal to the speed controller depending on the designer’s criteria and choice.), wherein the speed controller does not include any internal sensors and does not communicate any sensor data (Note: the claim recite the “performance metrics associated with components (power source, the speed controller and the electric motor),” rather than “performance metrics of the said components”. This means that the performance metrics just have to be associated in any way to the said components, and not necessarily directly that of said component, and as such, would not necessarily require internal speed controller sensors. Furthermore, the performance metrics are not even used in the determining of the efficiency of operation. Having said that, (Paragraph [0034] discloses sensors internal as well as external to the speed controller. Based on Sorton, it would have been obvious to one of ordinary skill in the to detect faults in the UAV without the speed controller’s internal sensors (and obviously would not communicate any sensor data accordingly) since it will result in reduced complexity and cost in not employing said sensors internally, as well as simplified UAV fault calculations thereafter), wherein the speed controller operatively couples the power source to the electric motor to provide electrical power to drive the electric motor; and determining an efficiency of operation and health of the electric drive system by a health/performance monitoring system using the current and voltage measurements (See Claims 1-3, etc. above)

Sorton does not explicitly disclose the health/performance monitoring system is configured to receive measurements of the current and voltage supplied from the power source, and the health/performance monitoring system configured to determine at least one of an efficiency of operation and health of the electric drive system by at least comparing output mechanical energy of the electric motor to input electrical energy of the electric motor to control operation of the electric drive system.

Vian discloses health/performance monitoring system is configured to receive measurements of the current and voltage supplied from the power source (Paragraph [0086]. BMU; Paragraph [0090], Paragraph [0006], determining the remaining battery life based on voltage and current; Paragraph [0026]; Abstract; Paragraphs [0003]-[0006]; Paragraph [0027], for UAV)

Lelkes discloses determining the efficiency of the motor by comparing output mechanical energy or work using the speed measurements and input electrical energy or power, and wherein an output of the each electric motor is controlled based on at least one of the efficiency of operation and health of each electric drive system (Paragraph [0004])

          At the time of the invention filed, it would have been obvious to a person ordinary skill in the art to use the teaching of Lelkes and VIan in Sorton and have the health/performance monitoring system configured to receive measurements of the current and voltage supplied from the power source, and determine at least one of an efficiency of operation and health of the electric drive system by at least comparing output mechanical energy of the electric motor to input electrical energy of the electric motor to control operation of the electric drive system efficiently.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sorton et al., US-PGPUB 2018/0307231 in views of Vian, US-PGPUB 2010/0121587 and Lelkes, US-PGPUB 2005/0141887 as applied to claim 7, and further in view of Followell et al., US-PGPUB 2012/0041639 (hereinafter Followell)

           Regarding Claim 8. Sorton discloses alerting to flight controller and to user due to detected performance issue (Fig. 1; Paragraph [0037]; [0039]) 

The modified Sorton does not explicitly disclose an interface for presenting the alert message and/or the message comprising the recommended course of action.

Followell discloses determining the health of an aircraft part (Fig. 1; Fig. 6), which includes presenting the alert message and/or the message comprising the recommended course of action (Paragraph [0059], display the alert using user interface; Paragraph [0004]; Paragraph [0080]; Paragraph [0084])
 
         At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Followell in the modified Sorton and have an interface for presenting the alert message and/or the message comprising the recommended course of action, so as to allow the user to easily view the alert and remedy the detected the problem.

12.          Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sorton et al., US-PGPUB 2018/0307231 in views of Vian, US-PGPUB 2010/0121587 and Lelkes, US-PGPUB 2005/0141887 as applied to Claim 11 and further in view of Lin, US-PGPUB 2017/0294818 (hereinafter Lin)

           Regarding Claim 12. Sorton discloses the electric motor comprises a brushless electric motor providing a three-phase power (Paragraph [0005])

The modified Sorton does not explicitly disclose the electric motor comprises a brushless direct current (DC) electric motor.

Lin discloses using a three-phase DC brushless motor for driving UAV vehicle (Paragraphs [0003]-[0005])

          At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the teaching of Lin in the modified Sorton and use a brushless direct current (DC) electric motor, so as to improve the flight efficiency of the UAV.

11.          Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sorton et al., US-PGPUB 2018/0307231 in views of Vian, US-PGPUB 2010/0121587, Lelkes, US-PGPUB 2005/0141887 and Lin, US-PGPUB 2017/0294818 as applied to Claim 12 and further in view of Fuller et al., US-PGPUB 2013/0307450 (hereinafter Fuller)

           Regarding Claim 13. Sorton discloses the electric motor comprises a brushless electric motor providing a three-phase power (Paragraph [0005])

The modified Sorton does not disclose the speed controller is configured to convert a source voltage from the power source to three-phase chopped DC square waves, each wave comprising a square wave frequency that is a predetermined number of orders of magnitude higher than a commutation frequency of the electric motor.

Fuller disclose the speed controller is configured to convert a source voltage from the power source to three-phase chopped DC square waves each wave comprising a square wave frequency that is a predetermined number of orders of magnitude higher than a commutation frequency of the electric motor (Fig. 2-3; Paragraphs [0141]; [0142]; Paragraph [0154]; Paragraph [0019]; [0022]; Abstract)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Fuller in the modified Sorton and use a speed controller configured to convert a source voltage from the power source to three-phase chopped DC square waves each wave comprising a square wave frequency that is a predetermined number of orders of magnitude higher than a commutation frequency of the electric motor, so as to efficiently operate the DC motor with more sinusoidal waveform with reduced noise

           Regarding Claim 14. Fuller discloses the speed controller is configured to pulse-width modulate each of the three-phase chopped DC square waves to supply approximately a sinusoidal phase signal on each phase of three-phase electrical power supplied to the electric motor (Fig. 2; Paragraph [0019])

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the updated rejection shown above.
         With respect to 101, In Response, the Examiner respectfully disagrees. Foremost, the 101 eligibility analysis begins with the claimed language (see Synopsis vs Mentor Graphics, 120 USPQ2d 1473 839 F.3d 1138 (Fed. Cir. 2016), Id., at 1481 “The 101 inquiry must focus on the language of the Asserted Claims themselves.”), followed by identifying the focus or underlying invention (see Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 [103 USPQ2d 1425] (Fed. Cir. 2012), Id., at 1431-1432, “Subsequently, however, we explained in CyberSource Corp. v. Retail Decisions, Inc. that we look not just to the type of claim but also “to the underlying invention for patent-eligibility purposes.” 654 F.3d 1366, 1374 [99 USPQ2d 1690] (Fed. Cir. 2011). Looking at the claims in the instant application, the focus of the claimed invention is directed to determining the efficiency of operation and health of an electric drive system, an abstract idea. 
          Furthermore, note that the Supreme Court has emphatically rejected the idea that claims become patent eligible simply because they disclose a specific solution to a particular problem (Supreme Court, Alice Corp v CLS Bank Int’l, 110 USPQ 2d 1976 at 1985; DDR Holding, 773 F.3d at 1265)). In other words, even if the claims had been directed to specific abstract ideas for determining the efficiency of operation and health of an electric drive system, would not have made the claims eligible under 35 USC 101.
          Additionally, novelty of the algorithm itself, also does not help in overcoming the 101 rejection (see Flook, In Gottschalk vs Benson, Id., at 195, “we held that the discovery of a novel and useful mathematical formula may not be patented,” Indeed, the novelty of the mathematical algorithm is not a determining factor at all.”). This means that novelty or non-conventionality in the abstract idea will not be a determining factor. New abstract idea is still an abstract idea (see Synopsis, 839 F.3d 1138, 120 USPQ2d, 1473 (2016), Id., at 1483, “a claim for a new abstract idea is still an abstract idea. The search for a 101 inventive concept is thus distinct from demonstrating 102 novelty.”). Additionally, limiting the claims to the particular technological environment, without the abstract being integrated into a practical application and without significantly more than the abstract, is insufficient to transform them into patent-eligible applications of the abstract ideas  (Flook established that limiting an abstract idea to one field of use or adding token post-solution components did not make the concept patentable” Bilski v. Kappos, 95 USPQ2d 1001, 1010 (U.S. 2010). In the instant application, the claims are not directed to particular technological environment; rather, the claims are directed to generic electric drive system.
          Furthermore, the claims additionally recited limitations directed to electric drive system and components, sensors, processor, etc but said limitations are recited generically at high level of generality for collecting data and processing of the collected data. Also, the claim additionally recite  “output of each electric motor is controlled based on at least one of the efficiency of operation and health of each electric drive system to control the electric drive system,” but said limitation is directed to applying the abstract idea in a broad manner recited at high level of generality without “particular end use.” Additionally, the claims in the instant application with the recited electric drive system and components, sensors, processor, etc., the focus of the claims is not on such an improvement in said electric drive system, etc as tools (as in Enfish), or focused on a specific asserted improvement in determining the efficiency of operation and health of an electric drive system, health in non-abstract way (or improvement in computer animation in non-abstract way, without animators able to do to same, as in McRo), but on certain independently abstract ideas that use those electric drive system and components, sensors, processor, etc as tools. In other words, the Applicant is basically claiming the algorithm itself.
          Furthermore, nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional electric device system, sensor and components for gathering and presenting the desired information. Unlike Thales 85- F.3d 1343, 121 USPQ2d 1898 (2017), Id., at 1898 (where the inertial sensors are used in non-conventional manner for measuring position and orientation), the claimed invention in the instant application uses sensors in a well-understood, routine and conventional way.
          In Summary, the claims in the instant application are directed to determining the efficiency of operation and health of an electric drive system, without the abstract idea being integrated into a practical application and without significantly more than the abstract idea. The claims do not provide sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2857